Case 1:20-cr-00058-VSB Document 17 Filed 06/02/20 Page 1 of 8




                                                                6/2/2020
Case 1:20-cr-00058-VSB Document 17 Filed 06/02/20 Page 2 of 8
Case 1:20-cr-00058-VSB Document 17 Filed 06/02/20 Page 3 of 8
Case 1:20-cr-00058-VSB Document 17 Filed 06/02/20 Page 4 of 8
Case 1:20-cr-00058-VSB Document 17 Filed 06/02/20 Page 5 of 8
Case 1:20-cr-00058-VSB Document 17 Filed 06/02/20 Page 6 of 8
Case 1:20-cr-00058-VSB Document 17 Filed 06/02/20 Page 7 of 8
Case 1:20-cr-00058-VSB Document 17 Filed 06/02/20 Page 8 of 8
